— Order of the Supreme Court, New York County (Preminger, J.), entered April 29,1982, which denied the motion by defendant-appellant Holt Hauling and Warehousing System Corporation for summary judgment seeking dismissal of the complaint against it, is affirmed, with costs and disbursements. Based upon the record before it, Special Term correctly held that summary judgment was unwarranted. In connection with the instant appeal, the defendant advances certain arguments which were apparently not raised below. These include the allegation that the purported guarantees were oral and therefore unenforceable under the Statute of Frauds and the claim that the two chassis leases, upon which the plaintiffs rely, relate only to rental payments and cannot be extended to cover liability for equipment damage or loss. Since these issues were not presented for consideration below, this court has not passed upon them. Concur — Murphy, P. J., Kupferman, Sandler, Markewich and Milonas, JJ.